Case 1:21-cv-20359-KMM Document 1 Entered on FLSD Docket 01/28/2021 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

  ROBERT DANFORD, on behalf of himself                 :
  and others similarly situated,                       :   No.
                                                       :
         Plaintiff,                                    :
                                                       :
  v.                                                   :   COMPLAINT – CLASS ACTION
                                                       :
  SELECTQUOTE INSURANCE SERVICES,                      :
  INC.                                                 :   JURY TRIAL DEMANDED
                                                       :
         Defendant.                                    :
                                                   /

        Plaintiff Robert Danford (hereinafter referred to as “Plaintiff”), individually and on

 behalf of all others similarly situated, alleges on personal knowledge, investigation of his

 counsel, and on information and belief, as follows:


                                      NATURE OF ACTION

        1.      As the Supreme Court recently explained, “Americans passionately disagree

 about many things. But they are largely united in their disdain for robocalls. The Federal

 Government receives a staggering number of complaints about robocalls—3.7 million

 complaints in 2019 alone. The States likewise field a constant barrage of complaints. For nearly

 30 years, the people’s representatives in Congress have been fighting back. As relevant here, the

 Telephone Consumer Protection Act of 1991, known as the TCPA, generally prohibits robocalls

 to cell phones and home phones.” Barr v. Am. Ass'n of Political Consultants, No. 19-631, 2020

 U.S. LEXIS 3544, at *5 (July 6, 2020).

        2.      This case involves a campaign by SelectQuote Insurance Services, Inc.

 (“Selectquote”) to market its services through the use of pre-recorded telemarketing calls in plain
Case 1:21-cv-20359-KMM Document 1 Entered on FLSD Docket 01/28/2021 Page 2 of 9




 violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (hereinafter

 referred to as the “TCPA”).

         3.      The recipients of Selectquote’s illegal calls, which include Plaintiff and the

 proposed class, are entitled to damages under the TCPA and, because the technology used by

 Selectquote makes calls en masse, the appropriate vehicle for their recovery is a class action

 lawsuit.

                                               PARTIES

         4.      Plaintiff Robert Danford is, and at all times mentioned herein was, an individual

 citizen of this District.

            5.   Defendant SelectQuote Insurance Services, Inc. is a corporation registered to do

 business in the State of Florida.

                                     JURISDICTION AND VENUE

       6.        This Court also has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and

47 U.S.C. § 227 et seq.

       7.        This Court has specific personal jurisdiction over SelectQuote because the

company is registered to do business in this District and because SelectQuote contacted the

Plaintiff in this District in connection with the business SelectQuote engages in in this District.

       8.        Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because the telephone calls at

issue were made into this District.




                                                    2
Case 1:21-cv-20359-KMM Document 1 Entered on FLSD Docket 01/28/2021 Page 3 of 9




                                     TCPA BACKGROUND

 The TCPA Prohibits Automated Telemarketing Calls

        9.      The TCPA makes it unlawful to make any call (other than a call made for

 emergency purposes or made with the prior express consent of the called party) using an

 automatic telephone dialing system or an artificial or prerecorded voice to any telephone number

 assigned to a cellular telephone service or that is charged per the call. See 47 U.S.C. §

 227(b)(1)(A)(iii).

        10.     The TCPA provides a private cause of action to persons who receive calls in

 violation of 47 U.S.C. § 227(b)(1)(A) or 47 U.S.C. § 227(b)(1)(B). See 47 U.S.C. § 227(b)(3).

        11.     According to findings by the Federal Communication Commission (“FCC”), the

 agency Congress vested with authority to issue regulations implementing the TCPA, such calls

 are prohibited because, as Congress found, automated or prerecorded telephone calls are a

 greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly

 and inconvenient.

        12.     The FCC also recognized that “wireless customers are charged for incoming calls

 whether they pay in advance or after the minutes are used.” In re Rules and Regulations

 Implementing the Tel. Consumer Prot. Act of 1991, CG Docket No. 02-278, Report and Order,

 18 F.C.C. Rcd. 14014, 14115 ¶ 165 (2003).

        13.     In 2013, the FCC required prior express written consent for all autodialed or

 prerecorded telemarketing calls (“robocalls”) to wireless numbers, residential lines, and numbers

 that are charged for receiving robocalls. Specifically, it ordered that:

        [A] consumer’s written consent to receive telemarketing robocalls must be signed
        and be sufficient to show that the consumer: (1) received “clear and conspicuous

                                                   3
Case 1:21-cv-20359-KMM Document 1 Entered on FLSD Docket 01/28/2021 Page 4 of 9




        disclosure” of the consequences of providing the requested consent, i.e., that the
        consumer will receive future calls that deliver prerecorded messages by or on behalf
        of a specific seller; and (2) having received this information, agrees unambiguously
        to receive such calls at a telephone number the consumer designates.[] In addition,
        the written agreement must be obtained “without requiring, directly or indirectly,
        that the agreement be executed as a condition of purchasing any good or service.[]”

 In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,

 27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).


                                   FACTUAL ALLEGATIONS

        14.     Defendant SelectQuote is a “person” as the term is defined by 47 U.S.C.

 § 153(39).

        15.     Plaintiff Danford’s cellular telephone number, XXX-XXX-3247, is registered on

 the National Do Not Call Registry.

        16.     Despite this fact, the Plaintiff Danford still received calls on his cellular telephone

 from the Defendant.

        17.     The calls occurred on December 1, 15, 16, 17 and 18, 2020.

        18.     All of the calls came from the Caller ID, 661-485-5790.

        19.     This number is a telephone number for SelectQuote.

        20.     The Plaintiff attempted to ignore the calls but finally answered the call on

 December 18, 2020.

        21.     A pre-recorded voice advertised insurance services.

        22.     The Plaintiff was then offered SelectQuote services.

        23.     The communications received by Plaintiff demonstrate that the message was sent

 for the purpose of encouraging the purchase or rental of, or investment in, property, goods, or



                                                   4
Case 1:21-cv-20359-KMM Document 1 Entered on FLSD Docket 01/28/2021 Page 5 of 9




 services as it seeks to have him sign up for their insurance services. This message therefore

 qualified as telemarketing. 47 C.F.R. § 64.1200(f)(12).

        24.     Plaintiff did not provide his prior express written consent to receive the

 telemarketing calls at issue.

        25.     The calls were not necessitated by an emergency.

        26.     Plaintiff and all members of the Class, defined below, have been harmed by the

 acts of Defendant because their privacy has been violated, they were annoyed and harassed, and,

 in some instances, they were charged for incoming calls. Plaintiff and the Class Members were

 also harmed by use of their telephone power and network bandwidth and the intrusion on their

 telephone that occupied it from receiving legitimate communications.


                                 CLASS ACTION ALLEGATIONS

        27.     Plaintiff brings this action on behalf of herself and the following Class (the

 “Class”) pursuant to Federal Rule of Civil Procedure 23.

        28.     Plaintiff proposes the following Class definitions, subject to amendment as

 appropriate:

        All persons within the United States: (1) to whose cellular telephone number (2)
        Defendant (or an agent acting on behalf of Defendant) placed a telemarketing call (3)
        from four years prior to the filing of the Complaint through trial (4) using an identical or
        substantially similar pre-recorded message used to place telephone calls to Plaintiff.

        29.     Plaintiff Danford is a member of and will fairly and adequately represent and

 protect the interests of the Class as he has no interests that conflict with any of the class

 members.




                                                    5
Case 1:21-cv-20359-KMM Document 1 Entered on FLSD Docket 01/28/2021 Page 6 of 9




        30.     Excluded from the Class are counsel, the Defendant, and any entities in which the

 Defendant has a controlling interest, the Defendant’s agents and employees, any judge to whom

 this action is assigned, and any member of such judge’s staff and immediate family.

        31.     Plaintiff and all members of the Class have been harmed by the acts of the

 Defendant, including, but not limited to, the invasion of their privacy and waste of time.

        32.     The Class as defined above are identifiable through the Defendant’s dialer

 records, other phone records, and phone number databases.

        33.     Plaintiff does not know the exact number of members in the Class, but Plaintiff

 reasonably believes Class members number, at minimum, in the hundreds in each class.

        34.     The joinder of all Class members is impracticable due to the size and relatively

 modest value of each individual claim.

        35.     Additionally, the disposition of the claims in a class action will provide substantial

 benefit to the parties and the Court in avoiding a multiplicity of identical suits.

        36.     There are well defined, nearly identical, questions of law and fact affecting all

 parties. The questions of law and fact, referred to above, involving the class claims predominate

 over questions which may affect individual Class members.

        37.     There are numerous questions of law and fact common to Plaintiff and to the

 proposed Class, including but not limited to the following:

                (a) Whether the Defendant used pre-recorded messages to send telemarketing
                    calls;

                (b) whether Defendant made calls to Plaintiff and members of the Class without
                    first obtaining prior express written consent to make the calls;

                (c) whether Defendant’s conduct constitutes a violation of the TCPA; and


                                                   6
Case 1:21-cv-20359-KMM Document 1 Entered on FLSD Docket 01/28/2021 Page 7 of 9




                (d) whether members of the Class are entitled to treble damages based on the
                    willfulness of Defendant’s conduct.

        38.     Further, Plaintiff will fairly and adequately represent and protect the interests of

 the Class. Plaintiff has no interests that are antagonistic to any member of the Class.

        39.     Plaintiff has retained counsel with substantial experience in prosecuting complex

 litigation and class actions, and especially TCPA class actions. Plaintiff and his counsel are

 committed to vigorously prosecuting this action on behalf of the other members of the Class, and

 have the financial resources to do so.

        40.     Common questions of law and fact predominate over questions affecting only

 individual class members, and a class action is the superior method for fair and efficient

 adjudication of the controversy. The only individual question concerns identification of class

 members, which will be ascertainable from records maintained by Defendant and/or its agents.

        41.     The likelihood that individual members of the Class will prosecute separate actions

 is remote due to the time and expense necessary to prosecute an individual case.

        42.     Plaintiff is not aware of any litigation concerning this controversy already

 commenced by others who meet the criteria for class membership described above.


                                  FIRST CAUSE OF ACTION
                      Violation of the Telephone Consumer Protection Act
                                      (47 U.S.C. 227(b))
                                 on behalf of the Robocall Class

        43.     The foregoing acts and omissions of Defendant and/or their affiliates, agents,

 and/or other persons or entities acting on Defendant’s behalf constitute numerous and multiple

 violations of the TCPA, 47 U.S.C. § 227, by making calls delivering pre-recorded messages,




                                                  7
Case 1:21-cv-20359-KMM Document 1 Entered on FLSD Docket 01/28/2021 Page 8 of 9




 except for emergency purposes, to the cellular telephone numbers of Plaintiff and members of

 the Class.

         44.      As a result of Defendant’s and/or its affiliates, agents, and/or other persons or

 entities acting on Defendant’s behalf’s violations of the TCPA, 47 U.S.C. § 227, Plaintiff and

 members of the Class presumptively are entitled to an award of $500 in damages for each and

 every call made to their cellular telephone numbers in violation of the statute pursuant to 47

 U.S.C. § 227(b)(3)(B).

         45.      If the Defendant’s conduct is found to be knowing or willful, the Plaintiff and

 members of the Class are entitled to an award of up to treble damages.

         46.      Plaintiff and members of the Class are also entitled to and do seek injunctive

 relief prohibiting Defendant and/or its affiliates, agents, and/or other persons or entities acting on

 Defendant’s behalf from violating the TCPA, 47 U.S.C. § 227, by making calls, except for

 emergency purposes, to any cellular telephone numbers using an artificial or prerecorded voice

 in the future.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the

 following relief:

         A.       Injunctive relief prohibiting Defendant from calling telephone numbers

 advertising their goods or services using a pre-record message in the future;

         B.       That the Court enter a judgment awarding Plaintiff and all class members

 statutory damages of $500 for each violation of the TCPA and $1,500 for each knowing or

 willful violation;


                                                    8
Case 1:21-cv-20359-KMM Document 1 Entered on FLSD Docket 01/28/2021 Page 9 of 9




        C.      An order certifying this action to be a proper class action pursuant to Federal Rule

 of Civil Procedure 23, establishing an appropriate Class the Court deems appropriate, finding

 that Plaintiff is a proper representative of the Class, and appointing the lawyers and law firms

 representing Plaintiff as counsel for the Class; and

        D.      Such other relief as the Court deems just and proper.

                                        JURY DEMAND

        Plaintiff requests a jury trial as to all claims of the complaint so triable.


                                                Respectfully Submitted,

                                                Robert Danford, individually and on behalf of
                                                those similarly situated individuals

 Dated: January 28, 2021                         /s/ Avi Kaufman
                                                Avi R. Kaufman (FL Bar no. 84382)
                                                kaufman@kaufmanpa.com
                                                Rachel E. Kaufman (FL Bar no. 87406)
                                                rachel@kaufmanpa.com
                                                KAUFMAN P.A.
                                                400 NW 26th Street
                                                Miami, FL 33127
                                                Telephone: (305) 469-5881

                                                Counsel for Plaintiff and the putative Class




                                                   9
